Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              November 17, 2020

The Court of Appeals hereby passes the following order:

A21A0328. STEPHEN WALDROP v. SUSAN MULLINS.

      The appeal in this case was docketed on September 17, 2020. The Appellant’s
brief and enumeration of errors were due on October 7, 2020. No extensions of time
were requested by the appellant. As of the date of this order, appellant’s brief &
enumeration of errors still have not been filed. Therefore upon consideration of
APPELLEE’S Motion to Dismiss in the above styled case, it is ordered that the
motion is hereby GRANTED and the Appeal is DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      11/17/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.